Name: Commission Regulation (EEC) No 2915/81 of 8 October 1981 altering the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/32 Official Journal of the European Communities 9 . 10 . 81 COMMISSION REGULATION (EEC) No 2915/81 of 8 October 1981 altering the export refunds on cereal-based compound feedingstuffs Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, ^ Whereas the export refunds on cereal-based compound feedingstuffs were fixed by Regulation (EEC) No 2827/81 (') ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 2827/81 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regulation ; The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 (4), fixed in the Annex to Regulation (EEC) No 2827/81 , are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 12 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1981 . For the Commission Poul DALSAGER Member of the Commission \ (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2 ) OJ No L 198 , 20 . 7 . 1981 , p . 2 . ' OJ No L 277, 1 . 10 . 1981 , p . 18 . (4) OJ No L 281 , 1 . 11 . 1975, p . 60 . 9 . 10 . 81 Official Journal of the European Communities No L 289/33 ANNEX to the Commission Regulation of 8 October 1981 altering the export refunds on cereal based compound feedingstuffs (ECU/ tonne) CCT heading No Special specification for refund Nomenclature in simplified wording Refund 23.07 B I Preparations of a kind used in animal feeding, covered by Regulation (EEC) No 2743/75, containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II or milk products (falling within heading Nos 04.01 , 04.02, 04.03 and 04.04 and subheadings 17.02 A and 21.07 F I) : Of a milk powder content of less than 50 % by weight and of a cereal products (') content by weight : 3010  Exceeding 5 % but not exceeding 1 5 % 6-82 (2) 4-32 0 4010  Exceeding 15 % but not exceeding 30 % 17-05 (2) 10-80 (3) 5010  Exceeding 30 % but not exceeding 50 % 30-69 (2) 19-44 (3) 6010  Exceeding 50 % but not exceeding 65 % 40-91 (2) 25-92 (3) 7010  Exceeding 65 % 51-14 (2) 32-40 (3) (') 'Cereal products means the products falling within Chapter 10 and heading Nos 11.01 and 11.02 (excluding subheading 11.02 G) of the Common Customs Tariff. (2) For exports to Zones A, C and D specified in Annex II to Regulation (EEC) No 1124/77 . (3) For export to other third countries .